Citation Nr: 0003224	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-13 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than January 14, 
1994 for the award of a 100 percent disability rating for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
February 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, GA.  In December 1998, the veteran 
was afforded a hearing before the undersigned Board member 
and, in March 1999, his claim was remanded to the RO for 
further evidentiary development.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. The veteran's claim for an increased rating for PTSD was 
received on January 14, 1994; it is not factually 
demonstrated that the increase in the veteran's service-
connected post-traumatic stress disorder (PTSD) to a 100 
percent level occurred within one year prior to January 
14, 1994.



CONCLUSION OF LAW

The criteria for an effective date earlier than January 14, 
1994, for the assignment of a 100 percent schedular 
evaluation for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5110, (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.400, 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
from November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an earlier effective date for a total schedular 
rating for service-connected PTSD is plausible and, thus, 
well grounded within the meaning of 38 C.F.R. § 5107(a).  The 
Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and, to that end, it 
remanded his claim in March 1999 for further development.  
Accordingly, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual Background

The record shows that in an October 1990 rating decision, 
service connection was granted for PTSD and rated 30 percent 
disabling, under Diagnostic Code 9411, effective from January 
9, 1989.  In reaching its determination, the RO considered 
the veteran's testimony at his March 1990 personal hearing at 
the RO.  He testified that he painted houses for a living, 
worked for different contractors and last worked in November 
1989.  The RO also considered the findings of an April 1990 
VA examination report, in which the veteran, a house painter, 
said he was not currently employed, last worked in September 
1989 and worked approximately four months in the year.  The 
examiner noted the absence of delusional or hallucinatory 
elements and said the veteran's associative processes were 
normal.  The veteran subsequently disagreed with the 
evaluation assigned for the PTSD and perfected an appeal to 
the Board with respect to that issue.  In conjunction with 
this appeal, in January 1992 he testified before a member of 
the Board during a hearing held at the RO.  A hearing 
transcript is of record and reflects that the veteran was 
present and gave testimony with the assistance of his 
accredited representative.  He testified that he experienced 
problems with employers, said he was a painter and last 
worked for approximately one month the previous summer.

In May 1992, the Board denied the veteran's appeal for 
entitlement to a disability rating in excess of 30 percent 
for PTSD.  A "Notice of Appellate Rights", informing the 
veteran of the procedures to be followed in the event he 
wished to appeal the Board's determination to the U.S. Court 
of Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999).  The veteran did 
not appeal the Board's denial.  The decision is therefore 
final.  38 U.S.C.A. § 511 (West 1991); 38 C.F.R. § 20.1100 
(1999).

In June 1992, the veteran's representative submitted an 
application for VA vocational rehabilitation on the veteran's 
behalf.  This application is devoid of anything that could be 
construed as an indication that the veteran was dissatisfied 
with the Board's May 1992 decision or that he felt that a 
higher disability rating for PTSD was warranted.

VA examined the veteran in September 1992.  The examination 
report indicates that the purpose of the examination was for 
compensation.  The veteran said he lived alone and looked for 
odd jobs that he could do.   He said he was coming to the RO 
for rehabilitation the following week and wanted to be a 
truck driver.  The veteran was found competent and PTSD was 
diagnosed.

In an October 1992 rating decision, the RO confirmed and 
continued the 30 percent disability rating for PTSD.  The 
RO's decision reflected that the review was conducted on the 
jurisdictional basis of the "routine future exam," rather 
than in response to a claim for an increased rating.  An 
October 1992 letter to the veteran from the RO provided 
notice of the review.

In a February 1993 letter, the veteran submitted the 
following "[r]equest my claim for s/c disabilities be 
amended to add a skin condition which I believe to have been 
caused by agent orange.  I have a rash on both my legs, 
around my waist and on both hands."

The above-referenced quotation represents the veteran's 
letter in its entirety.  The veteran signed and dated the 
letter and included his address.  The letter did not mention 
PTSD, an increased rating or the October 1992 rating 
decision.

In a letter received on January 14, 1994, the veteran 
requested consideration for a rating increase for his 
service-connected PTSD.  He said his nerves were shot, that 
he could not sleep at night, could not hold a job and 
experienced nightmares.  Following a November 1994 RO denial 
of entitlement to an increased rating for PTSD, the veteran 
perfected a timely substantive appeal to the Board.  

A VA hospital discharge summary indicates that the veteran 
was hospitalized from late April to early May 1995 for 
treatment of PTSD.  According to the record, the veteran was 
unemployed at admission, had not held a permanent job in the 
past twenty-five years and had a ninth grade education.  The 
veteran was treated without medication, as it appeared his 
depression at the time of admission did not require 
medication and he was discharged on no medication.  At 
discharge, the summary shows that the veteran was considered 
able to return to prehospital level of employment.

In conjunction with his appeal, the veteran presented sworn 
testimony at a June 1997 hearing before a Board member at the 
RO.  He testified to having a substance abuse problem that 
affected his marriages and caused him to live on the streets 
until 1991.  

Thereafter, in a December 1997 determination, the Board 
granted a 100 percent disability rating for PTSD.  The RO 
implemented this grant and assigned an effective date of 
January 14, 1994, representing the date of the letter in 
which the veteran requested entitlement to an increased 
rating for PTSD.  In March 1998, the veteran disagreed with 
the effective date established for the 100 evaluation for his 
PTSD and contended that the effective date should be January 
1990 as he "filed the appeal of that decision on/about Jan 
1990". 

At his December 1998 Board hearing at the RO, the veteran 
testified that he believed he was 100 percent disabled due to 
PTSD as far back as 1990 and remained disabled throughout the 
1990s.  He contended that he pursued his claim and that 
medically he was totally disabled as of 1990.  The veteran 
said he was not present at the January 1992 Board hearing and 
the only hearings at which he was present were the March 1990 
RO hearing when he was awarded a 30 percent disability rating 
and the June 1997 Board hearing.  

Pursuant to the Board's March 1999 remand, the RO requested 
that the veteran's vocational rehabilitation folder be 
associated with his claims file.  However, an April 1999 
Interoffice Memorandum from the VARO Atlanta Vocational 
Rehabilitation and Counseling Division indicates that the 
veteran was in evaluation and planning status but 
subsequently closed out to discontinued status.  The memo 
notes that the veteran made a choice not to pursue his claim, 
the file was closed out in September 1992 and no vocational 
rehabilitation file was established. 

Analysis

The effective date of a grant of an increased rating is the 
date as of which it is factually ascertainable that an 
increase in disability has occurred if the claim is received 
within a year from that date; otherwise, the effective date 
is the later of the date of increase in disability or the 
date of receipt of the claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997). 

Under the old, pre-November 1996 criteria, 30 percent 
disability rating for PTSD under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996) was warranted when the veteran 
exhibited definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms had to result in such reduction 
in initiative, flexibility, and efficiency and reliability 
levels as to produce definite industrial impairment.  Id.

A 50 percent disability rating was assigned when the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired.  Id.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Id.  A 70 percent 
evaluation for PTSD was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id. A 100 percent evaluation was warranted (1) 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; (2) where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran was demonstrably unable to obtain or retain 
employment.  Id.  A 100 percent rating was warranted (1) when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; (2) where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran was demonstrably unable to obtain or retain 
employment.  Id.

Under the revised schedular criteria, effective November 7, 
1996, Diagnostic Code 9411, 38 C.F.R. § 4.130, for PTSD, is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (1999).  A 30 percent disability rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id. 

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

Although it has been contended that the veteran should be 
awarded benefits from January 1990, the Board's May 1992 
decision is final.  Therefore, the earliest date that may be 
assigned is as provided for in 38 C.F.R. § 3.400(o)(2).  The 
earliest date that may be assigned is one year prior to 
January 14, 1994, if it is factually ascertainable that the 
increase in disability occurred within one year prior to 
January 14, 1994, and if this is based upon evidence that was 
not considered in the May 1992 Board decision.  Harper v. 
Brown, 10 Vet. App. at 125.

Thus, the issue in this case is whether the veteran's 
service-connected PTSD warranted a total schedular evaluation 
one-year prior to the receipt of his claim for increased 
compensation, that is January 14, 1993.  Therefore, only the 
rating criteria in effect prior to November 7, 1996 are 
applicable.  Rhodan v. West, 12 Vet. App. 55 (1998).  The law 
requires, however, that the increase in disability, in this 
case a showing of unemployability, be factually ascertainable 
within one year of the application date. 

The veteran has contended that he was totally disabled as a 
result of his PTSD symptomatology for many years.  As noted 
above, the earliest date than an increase in disability 
compensation may be assigned is when it is factually 
ascertainable that an increase in the disability has occurred 
if a claim is received within one year from that date; 
otherwise the increase will be from the date of receipt of 
claim.  An increase in disability, here a showing of 
unemployability, must be factually ascertainable within one 
year of the application date.  The veteran has failed to 
provide any evidence to substantiate his claim of total 
disability, e.g., unemployability due to PTSD, prior to 
January 14, 1994.

The veteran testified in December 1998 that he was not 
actually employed on a full-time basis between January 1993 
and January 1994.  However, the evidence of record does not 
disclose any pertinent evidence reflecting the veteran's 
level of impairment due to PTSD or indicating his 
employability between January 1993 and January 1994.  While 
the veteran's June 1992 application for VA vocational 
rehabilitation benefits indicated that at some point after 
June 1992 he underwent a VA vocational evaluation and 
possibly some sort of training, an April 1999 interoffice 
memorandum to the RO advised that the veteran chose to not 
pursue his claim and that his file was closed out on 
September 11, 1992.  No vocational rehabilitation folder was 
established. 

There is no evidence of record that reflects that the veteran 
was totally unemployable due to PTSD from January 1993 to 
January 14, 1994.  The 1995 VA hospital summary reflects that 
the veteran could return to his pre-hospital level of 
employment, although the record indicates he had not held a 
permanent job in the past twenty-five years.  A VA vocational 
rehabilitation folder was not established for the veteran.  
There is no competent factual medical or other evidence of 
record that reflects that the veteran was unemployable due to 
his service-connected PTSD in the year prior to January 14, 
1994.  

In the absence of any competent medical evidence that 
reflects an increase in the veteran's service-connected PTSD 
in the year prior to January 194, 1994, the Board concludes 
that it is not factually ascertainable, under either the 
criteria in effect prior to November 7, 1996 (38 C.F.R. 
§ 4.132, Diagnostic Code 9411) or the criteria in effect from 
November 7, 1996 (38 C.F.R. § 4.130, Diagnostic Code 9411) 
that there was an increase in the veteran's service-connected 
PTSD in the year prior to January 14, 1994.  Without any 
evidence to support his claim of unemployability between 
January 14, 1993 and January 14, 1994, the effective date of 
entitlement to an increase in disability compensation is the 
date the claim was received, that is January 14, 1994.  

Alternatively, the veteran has asserted that the February 
1993 letter regarding a skin rash should be construed as a 
notice of disagreement in response to an October 1992 rating 
decision that denied an increase disability rating for PTSD.  
However, his correspondence fails to meet the statutory and 
regulatory criteria essential to be considered a notice of 
disagreement.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.201 (1999).  The veteran's February 1993 letter does not 
express dissatisfaction or disagreement with the October 1992 
decision and, in fact, does not even reference the October 
1992 decision.  There is nothing in the letter that could 
reasonably be construed as a disagreement with the October 
1992 determination or a desire for appellate review, as there 
is no reference to the disability at issue or the denial of 
an increase.

Further, at his December 1998 hearing, the veteran contended 
that he had not been present at a January 1992 travel board 
hearing at the RO and, thus, an earlier effective date should 
be granted on the basis that the hearing was held without 
him.  However, as noted above, a transcript of the January 
1992 Board hearing is associated with the claims file and 
reflects the veteran's presence and testimony at the hearing.

On the basis of the above analysis, a preponderance of the 
evidence supports a finding that the earliest date that may 
be assigned for a 100 percent evaluation for PTSD is January 
14, 19994, the date the veteran reopened his claim, because 
it is not factually ascertainable that an increase in the 
veteran's service-connected disability occurred within the 
year prior to his reopening of his claim on January 14, 1994.  
As a consequence, the general rule applies and, thus, the 
effective date of the veteran's claim is governing by the 
later of the date of increase or the date the claim is 
received.  38 C.F.R. § 3.400(o)(1); see Harper, supra.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt. 38 U.S.C.A. § 
5107(b).


ORDER

An effective date earlier than January 14, 1994, for the 
assignment of a 100 percent schedular evaluation for service-
connected PTSD is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

